Exhibit 10.1
 


 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION (TOGETHER, THE
“SECURITIES LAWS”) AND MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED OR ENCUMBERED IN THE ABSENCE OF COMPLIANCE WITH SUCH SECURITIES LAWS
AND UNTIL THE COMPANY SHALL HAVE RECEIVED FROM COUNSEL ACCEPTABLE TO IT A
WRITTEN OPINION REASONABLY SATISFACTORY TO IT THAT THE PROPOSED DISPOSITION WILL
NOT VIOLATE ANY APPLICABLE SECURITIES LAWS.
 
___________ ___, 2013


PROMISSORY NOTE


FOR VALUE RECEIVED, on or before the Maturity Date (as hereinafter defined), the
undersigned CAR CHARGING GROUP, INC., a Nevada corporation with a mailing
address of 1691 Michigan Avenue, Suite 601, Miami Beach, FL 33139  (hereinafter
referred to as the “Borrower”), promises to pay to the order
_________________________,  its successors and/or assigns (hereinafter referred
to as “Holder”), at such place as Holder may designate, the principal sum set
forth under this Promissory Note (the “Note”) under the following terms and
conditions.


1.             Loan Amount and Interest Calculation.


a.           Loan.  Borrower hereby promises to pay to the order of Holder, the
principal sum of ________________ ($_____) (the “Loan”).


b.           No Interest.  The principal indebtedness evidenced by this Note and
outstanding from time to time shall not bear interest unless there is an Event
of Default (as defined below).


2.             Repayment Terms.
 
a.           Periodic Payments.  This is an unsecured Note with repayment in the
form of regular installment payments commencing on the three (3) month
anniversary of the date of this Note, and on each subsequent three (3) month
anniversary until the Maturity Date, equal to Twenty-Five Thousand dollars
($25,000).
 
b.           Maturity Date.  The outstanding principal balance of this Note,
together with all accrued and unpaid interest thereon (if any), shall mature and
be due and payable to Holder on January 3, 2014 (the “Maturity Date”).  On the
Maturity Date, all unpaid principal, accrued interest and any and all other sums
due hereunder shall be paid in full.


3.             Payments.


a.           All payments under this Note shall be made to Holder or its order,
in lawful money of the United States of America and in immediately available
funds and delivered to Holder by check or wire transfer to an account designated
by written instructions delivered by Holder to Borrower. If a payment under this
Note otherwise would become due and payable on a Saturday, Sunday or legal
holiday, the due date thereof shall be extended to the next day which is not a
Saturday, Sunday or legal holiday, and interest shall be payable thereon during
such extension.
 
 
 

--------------------------------------------------------------------------------

 
 
b.           Notwithstanding any provision in this Note, the total liability for
payments of interest and payments in the nature of interest, including all
charges, fees, exactions, or other sums which may at any time be deemed to be
interest, shall not exceed the limit imposed by the usury laws of the State of
New York or the applicable laws of the United States of America, whichever shall
be higher (the “Maximum Rate”).


c.           In the event the total liability for payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions or other sums which may at any time be deemed to be interest,
which for any month or other interest payment period exceeds the Maximum Rate,
all sums in excess of those lawfully collectible as interest for the period in
question (and without further agreement or notice by, among or to the Holder the
undersigned) shall be applied to the reduction of the principal balance, with
the same force and effect as though the undersigned had specifically designated
such excess sums to be so applied to the reduction of the principal balance and
the Holder had agreed to accept such sums as a premium-free prepayment of
principal; provided, however, that the Holder may, at any time and from time to
time, elect, by notice in writing to the undersigned, to waive, reduce or limit
the collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the principal balance.  The
undersigned does not intend or expect to pay nor does the Holder intend or
expect to charge, accept or collect any interest under this Note greater than
the Maximum Rate.


4.             Application of Payment and Pre-Payment


a.           This Note may be prepaid in whole or in part at any time without
penalty.


b.           Holder may apply any and all amounts received by it for application
to the Loan evidenced hereby in such order and manner as the Holder in its
discretion may determine. The undersigned understands and agrees that if for any
reason the undersigned fails to pay any amount due under this Note on or before
the date when due, the Holder shall be entitled to damages for the detriment
caused thereby, but that it is extremely difficult and impractical to ascertain
the extent of such damages.  Therefore, the undersigned agrees that any late
charges described herein is a reasonable estimate of such damages and shall be
payable not as a penalty or interest but as agreed and liquidated damages.


5.             Default, Penalties and Interest;  Event of Default.  Each of the
following events will constitute an “Event of Default” under this Note:


a.           Borrower fails to make any payment, or perform any obligation,
under this Note within ten (10) business days of the due date, which failure is
not cured within thirty (30) days of the date that written notice of such
failure is given by Holder to Borrower; or
 
b.           Borrower fails to pay the entire remaining unpaid principal balance
of this Note, together with any and all accrued and unpaid interest and costs on
or before the Maturity Date; or
 
c.           Borrower institutes a proceeding seeking relief as a debtor under
the United States Bankruptcy Code or any state insolvency law; or
 
d.           An order is entered in a proceeding under the United States
Bankruptcy Code or any state insolvency law declaring Borrower to be insolvent,
or appointing a receiver or similar official for substantially all Borrower’s
properties, and either (i) Borrower consents to the entry of that order, or
(ii) that order is not dismissed within 90 days.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
e.           At any time that an Event of Default has occurred and is continuing
for a period of ten (10) Business Days from the date of such Event of Default,
(i) Holder may declare the entire remaining principal Loan balance immediately
due and payable and (ii) Borrower shall be required to pay interest on the
accelerated principal Loan balance at the Default Interest Rate of eight percent
(8%) per annum.
 
6.             No Waiver of Rights by Holder.  Borrower recognizes that in case
of an Event of Default, no extension, postponement, forbearance, delay or
failure on the part of the Holder of this Note in the exercise of any power,
right or remedy hereunder or any other applicable loan document or at law or in
equity shall operate as a waiver thereof, nor shall a single or partial exercise
of any power or right preclude other or further exercise thereof or the exercise
of any other power, right or remedy.  All rights, powers and remedies of the
Holder shall be cumulative and may be exercised simultaneously or from time to
time in such order and manner as the Holder in its sole discretion may elect.


7.             Costs, Indemnities And Expenses.


a.           Borrower shall pay any and all costs, fees and expenses (including
attorneys’ fees) incurred by Holder in connection with the exercise or
enforcement of any of its rights, powers or remedies pursuant hereto, or to
otherwise obtain judicial relief in connection with the transactions which are
the subject of this Note, whether or not litigation has been commenced.  Such
entitlement or attorneys’ fees shall not merge with the entry of a Final
Judgment and shall continue post-judgment unless and/or until any and all
indebtedness due Holder is fully satisfied.


b.           Borrower expressly agrees that Holder shall not be required first
to institute any suit or to exhaust its remedies against the undersigned or any
other person or party to become liable hereunder or against any collateral or
security for the loan evidenced hereby, in order to enforce this Note; and
expressly agrees that, notwithstanding the occurrence of any of the foregoing,
the undersigned shall be and remain, directly and primarily liable for all sums
due under this Note.


9.             Governing Law.  This Note shall be governed by, and construed and
enforced in accordance with the laws of the State of New York.


10.           Invalidity.  If any term, clause or provision of this Note shall
be determined by any court to be illegal, invalid or unenforceable, the
illegality, invalidity or unenforceability of such term, clause or provision
shall not affect the legality, validity or enforceability of the remainder
thereof or of any other term, clause or provision hereof, and this Note shall be
construed and enforced as if such illegal, invalid or unenforceable term, clause
or provision had not been contained herein, and all covenants, obligations and
agreements shall be enforceable to the full extent permitted by law.


11.           Interpretation.  If this Note is signed by more than one person,
then the term “Borrower” as used in this Note shall refer to all such persons
jointly and severally, and all promises, agreements, covenants, waivers,
consents, representations, warranties and other provisions in this Note are made
by and shall be binding upon each and every undersigned person, jointly and
severally.  Whenever used in this Note, words in the singular include the
plural, words in the plural include the singular, and pronouns of any gender
include the other genders, all as may be appropriate.  Captions and paragraph
headings in this Note are for convenience only and shall not affect its
interpretation.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
12.            Arbitration. All claims and disputes arising under or relating to
this Note are to be settled by binding arbitration in the State of Florida, or
another location mutually agreeable to the parties. The arbitration shall be
conducted on a confidential basis pursuant to the Commercial Arbitration Rules
of the American Arbitration Association. Any decision or award as a result of
any such arbitration proceeding shall be in writing and shall provide an
explanation for all conclusions of law and fact and shall include the assessment
of costs, expenses, and reasonable attorneys' fees. Any such arbitration shall
be conducted by an arbitrator experienced in commercial law, and shall include a
written record of the arbitration hearing. The parties reserve the right to
object to any individual who shall be employed by or affiliated with a competing
organization or entity. An award of arbitration may be confirmed in a court of
competent jurisdiction.


Borrower has executed this Note without condition that anyone else should sign
the same or become bound thereunder, and without any other condition
whatsoever.  The failure of any witness to sign as witness or the failure of
this Note to be notarized shall not affect the validity of this Note.
 
[SIGNATURE PAGE TO FOLLOW]


 
Page 4

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE FOR PROMISSORY NOTE]
 
BORROWER:
CAR CHARGING GROUP, INC., a Nevada corporation
 
By:               
Michael D. Farkas, Chief Executive Officer
 
 
ACKNOWLEDGED BY HOLDER:
 
By:_________________________
 

 
 
Page 5

--------------------------------------------------------------------------------